Case 2:85-cv-04544-DMG-AGR Document 888 Filed 07/25/20 Page 1 of 4 Page ID #:39579



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   256 South Occidental Boulevard
         Los Angeles, CA 90057
     5   Telephone: (213) 388-8693
     6   Facsimile: (213) 386-9484
         Email:pschey@centerforhumanrights.org
     7         crholguin@centerforhumanrights.org
     8   Attorneys for Plaintiffs
     9                        UNITED STATES DISTRICT COURT
    10
                            CENTRAL DISTRICT OF CALIFORNIA
    11
    12                                   WESTERN DIVISION
    13   JENNY LISETTE FLORES, et al.,           Case No. CV 85-4544-DMG-AGRx
    14
         Plaintiffs,                             PLAINTIFFS’ NON-OPPOSITION TO
    15                                           DEFENDANTS’ EX PARTE APPLICATION
    16   v.                                      TO FILE JUVENILE COORDINATOR
                                                 REPORTS UNDER SEAL
    17   WILLIAM BARR, Attorney General of the
    18   United States, et al.,
                                                     Hearing: None
    19
         Defendants.                                [HON. DOLLY M. GEE]
    20
    21
    22   ///
    23
    24
    25
    26
    27
    28


                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 888 Filed 07/25/20 Page 2 of 4 Page ID #:39580



     1   Plaintiffs’ counsel continued:
     2    USF SCHOOL OF LAW IMMIGRATION CLINIC
          Bill Ong Hing (Cal. Bar No. 61513)
     3    2130 Fulton Street
     4    San Francisco, CA 94117-1080
          Telephone: (415) 422-4475
     5    Email: bhing@usfca.edu
     6
         LA RAZA CENTRO LEGAL, INC.
     7   Stephen Rosenbaum (Cal. Bar No. 98634)
     8   474 Valencia Street, #295
         San Francisco, CA 94103
     9   Telephone: (415) 575-3500
    10   Email: srosenbaum@law.berkeley.edu
    11   NATIONAL CENTER FOR YOUTH LAW
    12   Leecia Welch (208741)
         Neha Desai (CAL. RLSA NO. 803161)
    13   Poonam Juneja (300848)
    14   Freya Pitts (295878)
         1212 Broadway, Suite 600
    15   Oakland, CA 94612
    16   Telephone: (510) 835-8098
         Email: lwelch@youthlaw.org, ndesai@youthlaw.org
    17           pjuneja@youthlaw.org, fpitts@youthlaw.org
    18
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    19
         Elyse Echtman
    20   51 West 52nd Street
         New York, NY 10019-6142
    21
         Telephone: 212/506-3753
    22   Email:     eechtman@orrick.com
    23
         ///
    24
    25
    26
    27
    28

                                              ii               PLAINTIFFS’ RESPONSE TO DEFENDANTS
                                                                              EX PARTE APPLICATION
                                                                            CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 888 Filed 07/25/20 Page 3 of 4 Page ID #:39581



     1         Pursuant to Local Rule 7-19, Defendants have moved ex parte for Leave to
     2   File Under Seal Portions of the Juvenile Coordinator Reports (“Application”). [Doc
     3   # 883].
     4         Plaintiffs have no opposition Defendants’ Application.
     5
         Dated: July 25, 2020.          Respectfully Submitted,
     6
     7                                  CENTER FOR HUMAN RIGHTS AND
                                        CONSTITUTIONAL LAW
     8
                                        Peter A. Schey
     9                                  Carlos R. Holguin
    10
                                        UNIVERSITY OF SAN FRANCISCO
    11                                  SCHOOL OF LAW
                                        IMMIGRATION CLINIC
    12
                                        Bill Ong Hing
    13
                                        LA RAZA CENTRO LEGAL, INC.
    14
                                        Stephen Rosenbaum
    15
                                        NATIONAL CENTER FOR YOUTH LAW
    16
                                        Leecia Welch
    17                                  Neha Desai
                                        Poonam Juneja
    18
                                        Freya Pitts
    19
                                        ORRICK, HERRINGTON & SUTCLIFFE LLP
    20
                                        Elyse Echtman
    21
    22
                                              /s/ Peter Schey
    23                                        Peter A. Schey
    24
                                              Attorneys for Plaintiffs

    25   ///
    26
    27
    28

                                                                     PLAINTIFFS’ RESPONSE TO DEFENDANTS
                                                                                    EX PARTE APPLICATION
                                                -1-
                                                                                 CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 888 Filed 07/25/20 Page 4 of 4 Page ID #:39582



     1                             CERTIFICATE OF SERVICE

     2
               I hereby certify that on July 25, 2020, I served the foregoing
     3
     4
     5   PLAINTIFFS’ NON-OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION
     6
         TO FILE JUVENILE COORDINATOR
         REPORTS UNDER SEAL
     7
     8
               on all counsel of record by means of the District Clerk’s CM/ECF electronic

     9   filing system.
    10
    11                                                 /s/ Peter Schey
    12                                                 PETER SCHEY
                                                       Center for Human Rights and
    13                                                 Constitutional Law
    14                                                 Attorney for Plaintiffs
    15
    16

    17
    18
    19

    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                   2                  PLAINTIFFS’ RESPONSE TO DEFENDANTS
                                                                                     EX PARTE APPLICATION
                                                                                   CV 85-4544-DMG-AGRX
